DUFOUR, J.
Plaintiff moves to dismiss the appeal on the ground that this Court is without jurisdiction ratione materiae and he files in support thereof his affidavit that the property is worth $2,500.
The only evidence of value in the record is to be found in *264the tax deeds to plaintiff which show that the property was bought by him from both State and City for a tax, the amount of which under the rate of taxation of which we may take judicial cognizance, would place the assessment value at about $3°°-
March 19, 1906.
In the absence of other proof this must be accepted as a guide; If the value had enhanced at the time of trial, there was no attempt made to show it.
Where the record is not silent as to value, no affidavits will be received by this Court; they are admissable to fill a hiatus, but not to contradict the record.
Motion denied.